DETAILED ACTION
Applicants’ request for continued examination of June 13, 2022, in response to the action mailed March 22, 2022, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1-2 and 7 have been amended, and claim 11 has been added.  Claims 1-3 and 5-11 are pending.  
The elected invention is directed to a method of identifying a modulator of palmitoylation comprising:
administering at least one test compound to a cell modified to comprise dual leucine kinase (DLK) tagged with a detectable label;
b)	detecting DLK membrane association; and
c)	identifying the test compound as a modulator of palmitoylation when the test compound alters DLK membrane association

wherein, membrane association is detected using fluorescence imaging in live or fixed cells;
wherein, the inhibitor is not a broad palmitoylation inhibitor or specific inhibitor of a palmito-acyltransferase (PAT) and is not a modulator of DLK conformation;
wherein, the method further comprises conducting a cytotoxicity assay and a neurodegeneration assay.

Claims 3 and 9 – 10 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1-2, 5-8, and 11, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for claims 1-2, 5-6, and 8 is July 19, 2017, the filing date of 62/534,347, which disclosed the recited subject matter.  The effective filing date granted for claims 7 and 11 is July 18, 2018, the filing date of PCT/US18/42620, which discloses ‘quantifying phosphorylation of transcription factor c-Jun‘ (figure 10), as recited in claims 7 and 11.   It is noted that provisional application 62/534,347 does not disclose this limitation. 
AIA -First Inventor to File Status
Based on the effective filing dates of July 19, 2017 and July 18, 2018, the present application is being examined under the AIA , first to file provisions.
Specification -Objections
The specification is objected to because it does not provide the needed support or antecedent basis for claim terms (37 CFR 1.75(d)(1)).   Specifically, the specification does not provide support or antecedent basis for “e) quantifying phosphorylation of transcription factor c-Jun identified inhibitor on neurodegeneration” in claim 11.  Applicants are required to make appropriate amendment to the description to provide clear support or antecedent basis for the term/phrase, provided no new matter is introduced, or amend the claim.
	The specification is objected to for ‘trophic deprivation (TD)’, for example, on page 3, line 25.  It is assumed that applicants mean ‘trophic factor deprivation (TD)’.
Claims-Objections
 Claim 2 is objected to for “control conditions where a plurality of test compounds is not administered”, which would be better stated as “control conditions where no test compound is administered”.  
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-8, and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
	For claim 1, the phrase ‘dual leucine-zipper kinase (DLK)’ renders the claim indefinite. The action of March 22, 2022 (p4-5) stated the following.
“The prior action stated the following.
‘Regarding the identity of the encompassed Dual Leucine-zipper Kinase1 proteins the specification states the following.
More recently, attention has shifted to Dual Leucine-zipper Kinase (DLK), an upstream JNK pathway kinase that plays a specific role in injury- and stress-induced JNK signaling. (p1)
DLK is an 'executioner' enzyme that controls degeneration or death of several types of neurons. DLK critically requires modification with the lipid palmitate, a process called palmitoylation, to perform this role.  (p6)
Based thereon, it is assumed that Dual Leucine-zipper Kinase (DLK) encompasses any protein having any structure and having activity as an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation.’
Applicants did not comment on this interpretation.  For purposes of examination the meaning is entered into the record.”

In their arguments regarding the rejections under 35 USC 112, first paragraph, applicants appear to disagree with this interpretation and state the following. 
‘Applicants respectfully disagree …. Throughout the Specification it is indicated that DLK is a MAP3K, and this is distinctly pointed out on page 49 line 29 through page 50 line 1 that DLK is "a neural-specific 'MAP3K' that transduces prodegenerative JNK signals without affecting basal physiological JNK activity." …Examination of Figure 1B further identifies DLK as MAP3K12, which is well understood by those versed in the art. Applicants thus contend that DLK is explicitly defined within the specification...’

A search of the BRENDA database with ‘MAP3K’ retrieved the following. 

    PNG
    media_image1.png
    84
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    709
    media_image2.png
    Greyscale

Based on the above, it is assumed that ‘dual leucine-zipper kinase (DLK)’ encompasses any protein having any structure and any one or more of the following activities.
Activity as an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation.’ (specification p1&6).

Activity to phosphorylate and activate mitogen-activated protein kinase kinase (MAPKK; E.C. 2.7.12.2) in a MAPKKKK dependent manner. (as per applicants remarks of June 13, 2022, p12-13)

The following is noted.
A search of the IUBMB database with ‘dual leucine-zipper kinase’ did not match any documents. A search of the BRENDA database with ‘dual leucine-zipper kinase’ did not match any documents. A search of the Expasy database with ‘dual leucine-zipper kinase’ did not match any documents. 
 
For claims 1 and 11, the phrase “a) introducing into each of a plurality of reaction vessels: a plurality of cells…and a plurality of test compounds.” renders the claim indefinite.  It is unclear whether said phrase means (i) the cells and the test compounds are simultaneously introduced into the reaction vessels (the plain meaning) or (ii) the cells are introduced into the reaction vessels and, subsequently, the test compounds are introduced into the reaction vessels.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) the cells are introduced into the reaction vessels and, subsequently, the test compounds are introduced into the reaction vessels.
For claims 1 and 11, the phrase “a) introducing into each of a plurality of reaction vessels… a plurality of test compounds” renders the claim indefinite.  It is unclear whether said phrase means (i) a plurality of test compounds is introduced into each reaction vessel (i.e., multiple test compounds per vessel) or (ii) one of a plurality of test compounds is introduced into each reaction vessel (i.e., one test compound per vessel).  The skilled artisan would not know the metes and bounds of the recited invention.  Based on the fact that the specification describes each well (vessel) containing a single test compound (p31¶3; p54¶1&4), for purposes of examination, it is assumed that said phrase means (ii) one of a plurality of test compounds is introduced into each reaction vessel (i.e., one test compound per vessel).  
For claim 1, the phrase “c) identifying a plurality of test compound as modulators” renders the claim indefinite.  It is unclear whether said phrase means (i) the method is directed only to identifying a plurality (two or more) of test compound as modulators, i.e., the method is not directed to identifying a single test compound as a modulator, which is the plain meaning of the phrase or (ii) the method is directed to identifying one or more test compounds as modulators.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) the method is directed to identifying one or more test compounds as modulators.  Likewise, the phrase ‘when the plurality of test compounds alters the DLK membrane association’ is assumed to mean ‘when the one or more test compounds alters the DLK membrane association’. 
 For claim 7, the phrase “subjecting the identified inhibitor of palmitoylation to nerve growth factor deprivation” renders the claim indefinite.  It is unclear whether said phrase means (i) treating the identified inhibitor with nerve growth factor deprivation (the plain meaning) or (ii) treating the cells (claim 1, line 4) with nerve growth factor deprivation.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) treating the cells (claim 1, line 4) with nerve growth factor deprivation.
For claim 7, as stated above, it is assumed that the phrase “subjecting the identified inhibitor of palmitoylation to nerve growth factor deprivation” means (ii) treating the cells (claim 1, line 4) with nerve growth factor deprivation.  This recitation renders claim 7 indefinite.  It is unclear whether said subjecting the cells to nerve growth factor deprivation occurs in the method of claim 1 prior to introducing the test compounds or after introducing the test compounds.  For purposes of examination, it is assumed that said phrase encompasses both (i) and (ii).
For claim 11, the phrase “identifying the plurality of test compounds as a modulator” renders the claim indefinite.  It is unclear whether said phrase means (i) the method is directed only to identifying a plurality (two or more) test compounds as modulators, i.e., the method is not directed to identifying a single test compound as a modulator (which is the plain meaning of the phrase) or (ii) the method is directed to identifying one or more test compounds as modulators.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) the method is directed to identifying one or more test compounds as modulators.  Likewise, the phrase ‘when the plurality of test compounds alters the DLK membrane association’ is assumed to mean ‘when the one or more test compounds alters the DLK membrane association’. 
For claim 11, the phrase “subjecting the identified inhibitor of palmitoylation to trophic factor deprivation” renders the claim indefinite.  It is unclear whether said phrase means (i) treating the identified inhibitor with trophic factor deprivation (the plain meaning) or (ii) treating the cells (claim 11, line 3) with trophic factor deprivation.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) treating the cells (claim 11, line 3) with trophic factor deprivation.
For claim 11, the phrase ‘trophic factor deprivation’ renders the claim indefinite.  It is unclear whether said phrase means (i) deprivation of any trophic factor or (ii) deprivation of a specific trophic factor (e.g., NGF).  The skilled artisan would not know the metes and bounds of the recited invention.  Based on the specification only disclosing deprivation of NGF, for purposes of examination, it is assumed that said phrase means deprivation of NGF.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1-2, 5-6, and 8 under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016  in view of van der Hoeven et al, 2013, as evidenced by Blaskovic et al, 2014, as explained in the prior action, is maintained.  Said rejection is reiterated here.
Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016  in view of van der Hoeven et al, 2013, as evidenced by Blaskovic et al, 2014.  Holland teaches that mouse DLK (BC57572.1, Thermoscientific) expressed in HEK293Tcells is palmitoylated (Figure 1) and uses methods to quantify the number of puncta (figure 2).  As was well known in the art, an ‘increase in hydrophobicity generated by palmitoylation has the obvious consequence of triggering membrane association’ (Blaskovic, Abstract, p45¶2).  Thus, the skilled artisan would understand that the DLK expressed in HEK293Tcells of Holland is very likely to be membrane-associated.  Holland does not teach use of their HEK293Tcells containing palmitoylated DLK to screen numerous agents for effects on membrane association using a high throughput automated system. 
However, the detection of transfected, membrane-associated proteins and the effect of libraries of agents using high throughput, automated methods were known in the art (e.g., van der Hoeven; Abstract, p238 ¶4-5, p239¶2, p239¶8 to p240¶1).  In addition, van der Hoeven subsequently tests for cytotoxicity of identified agents (figure 2C).  It would have been obvious to a person of ordinary skill in the art to combine the teachings of Holland and van der Hoeven to screen a library of compounds for effect on membrane-associated palmitoylated DLK using a high throughput automated system in transfected cells (e.g., HEK293Tcells).  Motivation to do so is provided by Holland, which states:  ‘In situations where DLK signaling drives neurodegeneration (10), then strategies to inhibit DLK palmitoylation could be used’ (p767¶7).  The expectation of success is high, as Holland demonstrates that DLK is palmitoylated in transfected cells, it was well known in the art that palmitoylation induces membrane association, and high throughput, automated methods for detecting membrane association of proteins was known in the art (van der Hoeven). Therefore, claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016  in view of van der Hoeven et al, 2013, as evidenced by Blaskovic et al, 2014.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection and the basis for rejection under35 U.S.C. 103(a).
(A) Reply:	Said reviews are acknowledged.
(B) Applicants respectfully submit that there is no motivation, or expectation of success, in the combination of Holland and van der Hoeven, as Holland actually teaches away from the present invention. 
To a skilled artisan, the teachings of Holland would be contraindicatory of combination with van der Hoeven, as the teachings of Holland are for single or small amounts of compounds and fundamentally incompatible with high-throughput methodologies. 
In fact, attempts to combine Holland and van der Hoeven would require development of an entirely new assay in order to be able to replicate the intracellular targeting of DLK to intracellular membranes in a readily-transfectable cell type in which residual fluorescence of DLK-GFP alone, without the use of antibodies, could be detected.
(B) Reply:	Applicants’ assertion is acknowledged.
It is acknowledged that Holland does not teach high-throughput screening for inhibitors for targeting of DLK to intracellular membranes.  If Holland did so teach, this would be a rejection under 35 USC 102.
Holland demonstrates that palmitoylation targets GFP-DLK to motile axonal trafficking vesicles, and, as explained in the rejection, as was well known in the art, an ‘increase in hydrophobicity generated by palmitoylation has the obvious consequence of triggering membrane association’ (Blaskovic, Abstract, p45¶2).  The claims say nothing about the use or non-use of antibodies.  
(C) Further, Applicants respectfully submit that van der Hoeven is not applicable to a method of detecting palmitoylated proteins. The methods of van der Hoeven are employed for the study of K-Ras mislocalization, which is normally localized to the membrane by a C-terminal polybasic domain (page 1, van der Hoeven). The K-Ras4B isoform used in all methods contains no palmitoylation. Palmitoylated H-Ras and N-Ras were unaffected by compounds which impact K-Ras membrane localization and no evidence of the applicability of this method to palmitoylated proteins is provided. As such, a skilled artisan would have no reason to combine van der Hoeven with Holland or expectation of success in applying the method to the determining if a compound inhibits localization of a palmitoylated protein to a membrane.
(C) Reply:	As explained in the rejection above, and the prior action, the relevant teachings of van der Hoeven are the detection of transfected, membrane-associated proteins and the effect of libraries of agents using high throughput, automated methods.  Whether van der Hoeven assesses K-Ras mislocalization is irrelevant to the instant rejection. 
(D) Applicants respectfully submit that Holland and van der Hoeven in combination or individually, do not teach or suggest and do not provide any motivation or reasonable expectation of success in arriving at the claimed high-throughput method for screening a plurality of test compounds to identify a modulator of dual leucine-zipper kinase (DLK) palmitoylation comprising: a) introducing into each of a plurality of reaction vessels: a plurality of cells modified to comprise a DLK tagged with a detectable label; and a plurality of test compounds selected from a library of test compounds; b) detecting the DLK membrane association; and c) identifying the plurality of test compounds as a modulator of the DLK palmitoylation when the plurality of test compounds alters the DLK membrane association.
(D) Reply:	Applicants’ assertion is acknowledged.  However, since no specific argument is made, no specific reply can be provided.
 
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 1-2 and 5-8 under 35 U.S.C. 112, first paragraph/ enablement for reasons set forth in the prior action, is maintained. Claim 11 is rejected for the same reasons.  Said rejection is reiterated and further addressed based on claim amendments. 
Claims 1 – 2, 4 – 8, and 11 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.   As explained above, the combination of Holland et al, 2015 and van der Hoeven et al, 2013 teaches high throughput, automated methods for identifying modulators of  mouse DLK (BC57572.1, Thermoscientific) DLK palmitoylation.  It is noted that the specification discloses methods using a single protein. However, the application does not disclose the structure (sequence) of the protein and, thus, does not enable the skilled artisan to practice methods using said protein.  Moreover, the specification does not reasonably provide enablement for any method for identifying modulators of the palmitoylation any ‘DLK’ protein having any structure and one or more of the following activities2.
Activity as an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation.’ (specification p1&6).

Activity to phosphorylate and activate mitogen-activated protein kinase kinase (MAPKK; E.C. 2.7.12.2) in a MAPKKKK dependent manner. (as per applicants remarks of June 13, 2022, p12-13)

In addition, neither the application nor the prior art enables the skilled to test the effect of any identified modulator of palmitoylation on neurodegeneration by assaying the phosphorylation of c-Jun3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-2, 5-8, and 11 are so broad as to encompass any method for identifying modulators of the palmitoylation of any protein, having any structure, and one or more of the following activities4.
Activity as an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation.’ (specification p1&6).

Activity to phosphorylate and activate mitogen-activated protein kinase kinase (MAPKK; E.C. 2.7.12.2) in a MAPKKKK dependent manner. (as per applicants remarks of June 13, 2022, p12-13)

Claims 7 and 11 are so broad as to encompass any said method further comprising testing the effect of any identified modulator of palmitoylation on neurodegeneration by assaying the phosphorylation of c-Jun.  The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of ‘Dual Leucine-zipper Kinase’ proteins broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure fails to disclose the structure of (sequence) any specific protein having utility in the recited method. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions. In addition, neither the specification nor the prior art teaches methods for testing the effect of any identified modulator of palmitoylation on neurodegeneration by assaying the phosphorylation of c-Jun.
The specification does not support the broad scope of claims 1-2, 5-8, and 11, which encompasses all methods for identifying modulators of the palmitoylation of any protein, having any structure, and having one or more the biological functions listed above, said method detecting association of said protein with any cellular membrane using any assay.  The specification does not support the broad scope of claims 7 and 11 which encompasses said method further comprising testing the effect of any identified modulator of palmitoylation on neurodegeneration by assaying the phosphorylation of c-Jun.  The specification does not support the broad scope of claims 1-2, 5-8, and 11 because the specification does not establish: (A) the identity (sequence) of any of ‘Dual Leucine-zipper Kinase’ protein having utility in the recited method; (B) regions of the protein structure any of ‘Dual Leucine-zipper Kinase’ which may be modified without affecting the desired activity; (C) the general tolerance of the desired activity to structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; (E) that phosphorylation of c-June is a per se marker for neurodegeneration; and (F) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of methods for identifying modulators of the palmitoylation of any protein, having any structure, that has one or more of the following activities.
Activity as an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation.’ (specification p1&6).

Activity to phosphorylate and activate mitogen-activated protein kinase kinase (MAPKK; E.C. 2.7.12.2) in a MAPKKKK dependent manner. (as per applicants remarks of June 13, 2022, p12-13)

Applicants have also not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any said method further comprising testing the effect of any identified modulator of palmitoylation on neurodegeneration by assaying the phosphorylation of c-Jun.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Rejection of claims 1-2 and 5-8 under 35 U.S.C. 112, first paragraph/ written description for reasons set forth in the prior action, is maintained. Claim 11 is rejected for the same reasons.  Said rejection is reiterated and further addressed based on claim amendments. 
Claims 1 – 2, 4 – 8, and 11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any method for identifying modulators of the palmitoylation of any protein, having any structure, that has one or more of the following activities.
Activity as an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation.’ (specification p1&6).

Activity to phosphorylate and activate mitogen-activated protein kinase kinase (MAPKK; E.C. 2.7.12.2) in a MAPKKKK dependent manner. (as per applicants remarks of June 13, 2022, p12-13)

This is an infinite/large genus, as use of any protein, having any structure, and having one of said functional properties is encompassed by the recited methods.  Only methods using a single protein are disclosed in the specification such that the skilled artisan would recognize applicants were in possession at the time of filing.  However, it is noted that the application has not disclosed the structure (sequence) of the protein used in said methods.  No other specific ‘Dual Leucine-zipper Kinase’ proteins are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of using any protein, having any structure, that has one of the above biological activities.  In addition, the application fails to describe testing for neurodegeneration using c-Jun phosphorylation as a marker. Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus, beyond the one disclosed that is referred to above, was in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
In support of their request that said rejections under 35 USC 112, first paragraph, be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicants respectfully disagree and bring the Examiner's attention to page4 9 line 29 through page 10 line 5 of the Specification as filed and Figure lB. Throughout the Specification it is indicated that DLK is a MAP3K, and this is distinctly pointed out on page 49 line 29 through page 50 line 1 that DLK is "a neural-specific 'MAP3K' that transduces prodegenerative JNK signals without affecting basal physiological JNK activity." Examination of Figure lB further identifies DLK as MAP3Kl2, which is well understood by those versed in the art. Applicants thus contend that DLK is explicitly defined within the specification such that any artisan would instantly understand the meets and bounds of the invention, and not open to any interpretation.
(B) Reply:	This argument was addressed above under 36 USC 112b.  
As explained above, based on the applicants’ arguments, it is assumed that ‘dual leucine-zipper kinase (DLK)’ encompasses any protein having any structure and any one or more of the following activities.
Activity as an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation.’ (specification p1&6).

Activity to phosphorylate and activate mitogen-activated protein kinase kinase (MAPKK; E.C. 2.7.12.2) in a MAPKKKK dependent manner. (as per applicants remarks of June 13, 2022, p12-13)

For the reasons explained above and in the rejections under 35 USC 112, first paragraph, the specification neither enables the use of or sufficiently describes this scope of proteins.
	
Allowable Subject Matter
No claims are allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The IUBMB database does not comprise a listing entitled ‘Dual Leucine-zipper Kinase’ 
        2 See above under 35 USC 112b.
        3 Searching the following databases failed to provide evidence that phosphorylation of c-Jun is a per se marker for neuronal degeneration.
        US-PGPUB; USPAT; FPRS; EPO; JPO; DERWENT, MEDLINE, SCISEARCH, PQSCITECH, BIOTECHDS, BIOSIS, EMBASE, CAPLUS, NTIS, ESBIOBASE, BIOTECHNO, WPIDS, GOOGLESCHOLAR
        
        4 See above under 35 USC 112b.